           Case 3:20-cv-04135-VC Document 48 Filed 08/27/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  MARQUS MARTINEZ, et al.,                           Case No. 20-cv-04135-VC
                 Plaintiffs,
                                                     ORDER DENYING MOTION FOR
           v.                                        PRELIMINARY INJUNCTION
  CITY OF SANTA ROSA, et al.,
                 Defendants.



       During the Black Lives Matter protests, officers from the Santa Rosa Police Department

used tear gas and projectiles on the protestors on at least two nights. The plaintiffs, Marqus

Martinez and Michaela Staggs, were seriously injured. They brought a proposed class action on

behalf of themselves and other Santa Rosa protestors, claiming: (i) the police violated the Fourth

Amendment by using excessive force; and (ii) the police violated the First Amendment because

the purpose of the force was to retaliate against the protestors for engaging in constitutionally
protected activity and based on the content of their message about racism and police brutality.

The plaintiffs moved for a preliminary injunction that would prevent the Santa Rosa Police

Department from engaging in similar conduct while the litigation is pending. Although the

evidence presented in connection with the preliminary injunction motion is murky, some of it

suggests that the police may have violated the plaintiffs’ Fourth Amendment rights (and perhaps

even their First Amendment rights). But the motion must be denied because it fails to address at

least one critical issue on which the plaintiffs have the burden of proof.

       A preliminary injunction is an extraordinary remedy. To obtain one, the plaintiffs must
show that they are likely to succeed on the merits of their claims, that they are likely to suffer
          Case 3:20-cv-04135-VC Document 48 Filed 08/27/20 Page 2 of 4




irreparable harm absent a preliminary injunction, that the hardship they would suffer absent an

injunction outweighs the hardship Santa Rosa would suffer from entry of an injunction, and that

an injunction would be in the public interest. See Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7 (2008). If the plaintiffs make a particularly strong showing on the balance of

hardships, the requirement to demonstrate a likelihood of success on the merits is relaxed, and

they need only show that they have raised serious questions going to the merits of their claims.

Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

       In this case, analyzing the plaintiffs’ likelihood of success is somewhat complicated. As

an initial matter, the plaintiffs must show that the officers’ conduct during the evenings in

question likely violated their Fourth or First Amendment rights. But that’s not all. The plaintiffs

have sued Santa Rosa, seeking to hold the City liable for the conduct of the officers. To

ultimately hold a municipality liable for the unconstitutional conduct of its employees, a plaintiff

must do more than simply demonstrate constitutional violations. Under Monell, a plaintiff must

also show that the employees were acting pursuant to a policy or custom of the municipality.

Monell v. Department of Social Services of City of New York, 436 U.S. 658, 694 (1978);

Pembaur v. City of Cincinnati, 475 U.S. 469 (1986); City of St. Louis v. Praprotnik, 485 U.S.

112 (1988). This requirement does not merely apply to efforts by plaintiffs to recover damages

from a municipality for employee wrongdoing; it also applies to any effort to seek an injunction
against the municipality. Los Angeles County v. Humphries, 562 U.S. 29 (2010).

       Therefore, to obtain a preliminary injunction against the City at the outset of the case, the

plaintiffs must also demonstrate a likelihood of success on their contention that the officers were

acting pursuant to an official municipal policy. Swain v. Junior, 961 F.3d 1276, 1291-92 (11th

Cir. 2020). As applied to the Fourth Amendment claim, the plaintiffs must show that the officers’

decision to fire tear gas and projectiles into the crowd was likely not a one-off mistake of

misguided officers but rather was likely made pursuant to Santa Rosa policy or custom. And as

applied to the First Amendment claim, the plaintiffs must demonstrate a likelihood that Santa
Rosa itself had a policy or custom of retaliating against protestors for engaging in


                                                 2
           Case 3:20-cv-04135-VC Document 48 Filed 08/27/20 Page 3 of 4




constitutionally protected activity, not just that a few individual officers failed to comply with

their duty to respect freedom of speech no matter the message.

       In response to police conduct during the Black Lives Matter protests, several district

courts have entered temporary restraining orders or preliminary injunctions against local police

departments without discussing this municipal liability issue. Black Lives Matter Seattle-King

County. v. City of Seattle, Seattle Police Dep’t, No. 2:20-CV-00887-RAJ, 2020 WL 3128299

(W.D. Wash. June 12, 2020); Don’t Shoot Portland v. City of Portland, No. 3:20-CV-00917-HZ,

2020 WL 3078329 (D. Or. June 9, 2020); Abay v. City of Denver, No. 20-CV-01616-RBJ, 2020

WL 3034161 (D. Colo. June 5, 2020). Perhaps in those cases both sides agreed that the conduct

of the officers was pursuant to a municipal policy or custom. Perhaps the plaintiffs argued the

point, and the defendants failed to contest it. Perhaps it was obvious that the decisions made

represented official policy. Or perhaps the rushed nature of the proceedings led to error in not

holding the plaintiffs to their burden on that issue. Regardless, the plaintiffs in this case have not

even attempted to show a likelihood of success on municipal liability, and the meager evidence

in the record barely speaks to this issue.1

       Accordingly, the motion for a preliminary injunction is denied. Denial is without

prejudice to filing a renewed motion if the plaintiffs can support their claim for municipal

liability. But as discussed at the hearing, if the plaintiffs wish to file a renewed motion, they
should also consider whether they must seek provisional class certification in connection with

their request for a preliminary injunction to benefit the entire class. See, e.g., National Center for

Immigrants Rights, Inc. v. I.N.S., 743 F.2d 1365, 1371-72 (9th Cir. 1984); Saravia v. Sessions,

280 F. Supp. 3d 1168, 1201-05 (N.D. Cal. 2017), affirmed as Saravia for A.H. v. Sessions, 905

F.3d 1137 (9th Cir. 2018).

1
  The plaintiffs also make fleeting reference to the City’s failure to train its officers, which can
also sometimes give rise to municipal liability. But this type of claim requires a showing that the
City was deliberately indifferent to the rights of people with whom police officers will come into
contact. See, e.g., City of Canton, Ohio v. Harris, 489 U.S. 378 (1989). The plaintiffs allege that
the City has failed to train its police officers in the use of tear gas and projectiles, but they make
no real attempt to show deliberate indifference.


                                                  3
         Case 3:20-cv-04135-VC Document 48 Filed 08/27/20 Page 4 of 4




      IT IS SO ORDERED.

Dated: August 27, 2020
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      4
